Hoar, J.
Without undertaking to give a definition of the phrase “going at large,” as applied to dogs, which would include every case that might arise under the statute upon' which the defendant relies for his justification, we are of opinion that the plaintiff is entitled to judgment. The defendant entered the plaintiff’s close without his consent. The dog was in his owner’s door-yard, and near his boy, who had just been playing with him. But for the defendant’s interference, there is nothing to show that he would not have remained there quietly. The defendant first enticed him away, from the boy, and then entered the close for the purpose of killing him. We do not think the dog was “ at large,” in the sense of the statute, when the defendant first called him' away from the boy. If he went at large afterward, he was set at large by the defendant, who could acquire no right by that act to enter the close of his owner for the purpose of killing him. The damages not being agreed by the parties, the plaintiff will have judgment for nominal damages only